DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/18/2021 have been entered.  Claims 241-261 remain pending in the application and claims 260-261 are a newly claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 241-261 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. US 20150018643 in view of Guthrie et al. US 20140318987.
Regarding claim 241, Cole et al. teach An analyte monitoring device, comprising: a test strip interface configured to receive a test strip and output a signal (Cole et al. US 20150018643 abstract; paragraph [0005]-[0016]; [0045]; [0050]-[0054]; [0056]; [0119]; figures 1-3, 7 and 15-16; An example embodiment of an in vivo analyte monitoring system 100 with which the embodiments described herein can be used is depicted in the illustrative view of FIG. 1 (par. 45).  As shown in FIG. 1, reader device 120 includes a display 122 to output information to the user and/or to accept an input from the user (e.g., if configured as a touch screen), and one optional user interface component 121……Reader device 120 may also include an in vitro analyte meter, including an in vitro test strip port (not shown) to receive an in vitro analyte test strip for performing in vitro analyte measurements (par. 52). The processing of data and the execution of software within system 100 can be performed by one or more processors of reader device 120, computer system 170, and/or sensor control device 102. For example, raw data measured by sensor 104 can be algorithmically processed into a value that represents the analyte level and that is readily suitable for display to the user, and this can occur in sensor control device 102, or it can occur in reader device 120 or computer system 170 after receipt of the raw data from sensor control device 102 (par. 54).); a power supply; processing circuitry coupled with the test strip interface; and power latch circuitry coupled with the power supply and the test strip interface (Cole et al. US 20150018643 abstract; paragraph [0005]-[0016]; [0045]; [0050]-[0054]; [0056]-[0057]; [066]-[0069]; [0072]; [0104]; [0119]; figures 1-3, 7 and 15-16; Here, system 100 includes a sensor control device 102 and a reader device 120 that can communicate with each other over a local wireless communication path (or link) 140, which can be uni-directional or bi-directional (par. 45).  As shown in FIG. 1, reader device 120 includes a display 122 to output information to the user and/or to accept an input from the user (e.g., if configured as a touch screen), and one optional user interface component 121……Reader device 120 may also include an in vitro analyte meter, including an in vitro test strip port (not shown) to receive an in vitro analyte test strip for performing in vitro analyte measurements (par. 52).  As show in the figure 7, the sensor electronic 250 comprise power source 260 connect with processor 256 and a magnetic activation sensor 702 (can interpreted at power latch circuitry); Shown within ASIC 251 are certain high-level functional units, including an analog front end (AFE) 252, power management (or control) circuitry 254, processor 256, and communication circuitry 258 for communications between device 102 and reader device 120 (par. 66).  According to the cited passages and figure, the sensor electronic 250 cable connect with test strip port of reader device 120 via communication circuit 258.).
However Cole et al. do teach power supply, test strip, a magnetic activation sensor and processor (Cole et al. US 20150018643 abstract; paragraph [0005]-[0016]; [0045]; [0050]-[0054]; [0056]-[0057]; [066]-[0069]; [0072]; [0104]; [0119]; figures 1-3, 7 and 15-16;) but Cole et al. do not explicitly teach wherein the power latch circuitry is configured to detect 
Guthrie et al. teach wherein the power latch circuitry is configured to detect (Guthrie et al. US 20140318987 abstract; paragraph [0022]- [0027]; [0030]-[0034]; figures 1-5; A power supply module 116 is electrically connected to all modules in the housing 11 and to the processing unit 122 to supply electric power thereto (par. 22).  The first working electrical contact 202 is connected to an input pin 215 of the microcontroller 122, which is connected to an analog-to-digital converter "ADC" 237 in microcontroller 122 for performing a test strip current measurement, such as a blood glucose current measurement for a blood sample provided in the test strip 24. A drain and source of an N-MOSFET 210(interpreted at first transistor) are connected between first electrical contact 202 and ground 212, respectively. A gate 216 of the N-MOSFET 210 is connected to control pin 218 of the microcontroller 122 whereby the microcontroller 122 can controllably switch N-MOSFET 210 by transmitting a signal over control pin 218. The strip-detect electrical contact 204 is connected to a microcontroller 122 input pin 234, which is monitored by the microcontroller 122 for detecting that a test strip has been inserted into strip port connector 22 (par. 24).).
It would have been obviously to one of ordinary skill in the art at the time the invention was made to combine Cole et al. and Guthrie et al. by comprising the teaching of Guthrie et al. into the system of Cole et al..  The motivation to combine these arts is to track the insertion of the test strip in to the test port from Guthrie et al. reference into Cole et al. 
Regarding claim 242, the combination of Cole et al. and Guthrie et al. disclose the analyte monitoring device of claim 241, wherein the processing circuitry is configured to transition from a first power state to a relatively higher power state after connection of the power supply (Cole et al. US 20150018643 abstract; paragraph [0005]-[0016]; [0045]; [0050]-[0054]; [0056]-[0057]; [066]-[0069]; [0072]; [0104]; [0116]- [0119]; [0139]; figures 1-3, 7 and 15-16; Sensor control device 102 can be activated such that it changes state from this powered -off (or storage) state to a second state that consumes relatively higher power (par. 117).).
Regarding claim 243, the combination of Cole et al. and Guthrie et al. disclose the analyte monitoring device of claim 242, wherein the power latch circuitry is configured to, upon receipt of an indication from the processing circuitry, maintain the connection of the power supply to the processing circuitry after removal of the test strip from the test strip interface (Guthrie et al. US 20140318987 abstract; paragraph [0022]; [0025]-[0027]; [0030]-[0034]; figures 1-5; A power supply module 116 is electrically connected to all modules in the housing 11 and to the processing unit 122 to supply electric power thereto (par. 22). The presence, or subsequent removal, of the test strip, after its initial insertion, continues to be monitored before and after a blood sample is applied thereto. If the test strip 24 is removed at any point, the analyte meter 10 is returned to a low power mode (par. 34).  According to the cited passages and figures, it’s clearly show the processing unit 122 is always connected with the power supply.).  
Regarding claim 244, the combination of Cole et al. and Guthrie et al. disclose the analyte monitoring device of claim 243, wherein the power latch circuitry is configured to connect the power supply to a power distribution node connected to the processing circuitry, whereby the power supply is connected to the processing circuitry (Cole et al. US 20150018643 abstract; paragraph [0005]-[0016]; [0045]; [0050]-[0054]; [0056]-[0057]; [066]-[0069]; [0072]; [0104]; [0119]; figures 1-3, 7 and 15-16; as show in the figure 7, the sensor electronic 250 comprise power source 260 connect with processor 256 and a magnetic activation sensor 702 (can interpreted at power latch circuitry) and it’s obviously there is at least one power distribution node in the sensor circuit.).  
Regarding claim 245, the combination of Cole et al. and Guthrie et al. disclose the analyte monitoring device of claim 244, wherein the test strip interface comprises analog front end circuitry connected to the power distribution node, whereby connection of the power supply to the power distribution node connects the power supply to the analog front end circuitry (Cole et al. US 20150018643 abstract; paragraph [0005]-[0016]; [0045]; [0050]-[0054]; [0056]-[0057]; [066]-[0069]; [0072]; [0104]; [0119]; figures 1-3, 7 and 15-16; as show in the figure 2, ASIC 251 include an analog front end (AFE 252); as show in the figure 7, the sensor electronic 250 comprise power source 260 connect with processor 256 and a magnetic activation sensor 702 (can interpreted at power latch circuitry) and it’s obviously there is at least one power distribution node in the sensor circuit.).  
Regarding claim 246, the combination of Cole et al. and Guthrie et al. disclose the analyte monitoring device of claim 244, further comprising wireless communication circuitry coupled to the power distribution node, wherein the wireless communication circuitry is configured to attempt to establish a wireless communication link with (Cole et al. US 20150018643 abstract; paragraph [0005]-[0016]; [0045]; [0050]-[0054]; [0056]-[0057]; [066]-[0069]; [0072]; [0104]; [0116]; [0119]; [0122]; [0132]; figures 1-3, 7 and 15-16; as show in the figure 1, communication path/link 140, 141 and 142; ; as show in the figure 2, ASIC 251 include an communication circuitry 258; as show in the figure 7, the sensor electronic 250 comprise power source 260 connect with processor 256 and a magnetic activation sensor 702 (can interpreted at power latch circuitry) and it’s obviously there is at least one power distribution node in the sensor circuit.).  
Regarding claim 247, the combination of Cole et al. and Guthrie et al. disclose the analyte monitoring device of claim 246, wherein the processing circuitry is configured to cause the wireless communication circuitry to attempt establishment of the wireless communication link after connection of the power supply to the power distribution node (Cole et al. US 20150018643 abstract; paragraph [0005]-[0016]; [0045]; [0050]-[0054]; [0056]-[0057]; [066]-[0069]; [0072]; [0104]; [0116]; [0119]; [0122]; [0132]; figures 1-3, 7 and 15-16; as show in the figure 1, communication path/link 140, 141 and 142; as show in the figure 2, ASIC 251 include an communication circuitry 258;). 
 Regarding claim 248, the combination of Cole et al. and Guthrie et al. disclose the analyte monitoring device of claim 241, wherein the power latch circuitry comprises: a first transistor coupled with the test strip interface and configured to activate upon insertion of the test strip and permit the supply of power from the power supply through the first transistor to the processing circuitry (Guthrie et al. US 20140318987 abstract; paragraph [0022]- [0027]; [0030]-[0034]; figures 1-5; A power supply module 116 is electrically connected to all modules in the housing 11 and to the processing unit 122 to supply electric power thereto (par. 22).  The first working electrical contact 202 is connected to an input pin 215 of the microcontroller 122, which is connected to an analog-to-digital converter "ADC" 237 in microcontroller 122 for performing a test strip current measurement, such as a blood glucose current measurement for a blood sample provided in the test strip 24. A drain and source of an N-MOSFET 210(interpreted at first transistor) are connected between first electrical contact 202 and ground 212, respectively. A gate 216 of the N-MOSFET 210 is connected to control pin 218 of the microcontroller 122 whereby the microcontroller 122 can controllably switch N-MOSFET 210 by transmitting a signal over control pin 218. The strip-detect electrical contact 204 is connected to a microcontroller 122 input pin 234, which is monitored by the microcontroller 122 for detecting that a test strip has been inserted into strip port connector 22 (par. 24).), the first transistor being configured to deactivate to prevent the supply of power from the power supply to the processing circuitry (Cole et al. US 20150018643 abstract; paragraph [0005]-[0016]; [0045]; [0050]-[0054]; [0056]-[0057]; [066]-[0069]; [0072]; [0075]-[0083]; [0104]; [0116]- [0119]; figures 1-3, 7 and 15-16; In this embodiment, activation circuit 301 includes a P-type MOSFET (PMOS) 302 (can interpreted at 1st transistor), an N-type MOSFET (NMOS) 304 (can interpreted at 2nd transistor), a resistor 306, and an optical activation sensor 308 (also referred to herein as "optical sensor 308"), which, in this example, is an optically activatable switch 308. The positive terminal of power source 260 is coupled with a first terminal of resistor 306 and a source node of PMOS 302. The gate node of PMOS 302 is coupled with the opposite terminal of resistor 306, a drain node of NMOS 304, and a first terminal of optically activatable switch 308. The drain node of PMOS 302 is coupled with power management circuitry 254, and the gate node of NMOS 304 is coupled with processor 256 (par. 75).  According to the cited passages and figures, it’s clearly show the power source will stop supply power to the power management circuitry 254 if the transistor 302 turn off.); and a second transistor coupled with the first transistor and activatable to maintain the first transistor in an activated state after removal of the test strip from the test strip interface (Guthrie et al. US 20140318987 abstract; paragraph [0022]; [0025]-[0027]; [0030]-[0034]; figures 1-5;  As show in the figure 2 transistor 210 (interpreted as 1st transistor) couple to the transistor 224 (interpreted as 2nd transistor); A power supply module 116 is electrically connected to all modules in the housing 11 and to the processing unit 122 to supply electric power thereto (par. 22). The presence, or subsequent removal, of the test strip, after its initial insertion, continues to be monitored before and after a blood sample is applied thereto. If the test strip 24 is removed at any point, the analyte meter 10 is returned to a low power mode (par. 34).  According to the cited passages and figures, it’s clearly show the processing unit 122 is always connected with the power supply.).  
Regarding claim 249, the combination of Cole et al. and Guthrie et al. disclose the analyte monitoring device of claim 248, wherein the second transistor is configured to activate upon receipt of a first indication from the processing circuitry, and configured to deactivate upon receipt of a second indication from the processing circuitry, wherein deactivation of- 3 -Application No. Not yet assignedDocket No.: A0130.0138.C112879USC1 the second transistor causes the first transistor to deactivate and prevent the supply of power from the power supply to the processing circuitry (Cole et al. US 20150018643 abstract; paragraph [0005]-[0016]; [0045]; [0050]-[0054]; [0056]-[0057]; [066]-[0069]; [0072]; [0075]-[0083]; [0104]; [0116]- [0119]; [0139] [0145]; figures 1-3, 7 and 15-16; In this embodiment, activation circuit 301 includes a P-type MOSFET (PMOS) 302 (can interpreted at 1st transistor), an N-type MOSFET (NMOS) 304 (can interpreted at 2nd transistor), a resistor 306, and an optical activation sensor 308 (also referred to herein as "optical sensor 308"), which, in this example, is an optically activatable switch 308. The positive terminal of power source 260 is coupled with a first terminal of resistor 306 and a source node of PMOS 302. The gate node of PMOS 302 is coupled with the opposite terminal of resistor 306, a drain node of NMOS 304, and a first terminal of optically activatable switch 308. The drain node of PMOS 302 is coupled with power management circuitry 254, and the gate node of NMOS 304 is coupled with processor 256 (par. 75).  Sensor control device 102 can be activated such that it changes state from this powered -off (or storage) state to a second state that consumes relatively higher power (par. 117).  Control circuit 1600 can be responsive to a first control signal at an input 1602 (e.g., a connection command) that causes control circuit 1600 to connect power source 260 to the remaining sensor electronics 250. Control circuit 1600 can also be responsive to a second control signal at an input 1604 (e.g., a disconnection command) that causes control circuit 1600 to disconnect power source 260 from the remaining sensor electronics 250 (par. 145).  According to the cited passages and figures, the system clearly show the high power mode indicate as active mode (interpreted as 1st indicator) and low power mode indicate as deactivate mode (interpreted as 2nd indicator).  It’s clearly show the power source will stop supply power to the power management circuitry 254 if the transistor 302 turn off.).  
Regarding claim 250, Cole et al. teach A method of operating an analyte monitoring device, comprising: detecting, by power latch circuitry of the analyte monitoring device, insertion of a test strip into a test strip interface, wherein the test strip interface is configured to output a signal indicative of an analyte level in a fluid sample on the test strip (Cole et al. US 20150018643 abstract; paragraph [0005]-[0016]; [0045]; [0050]-[0054]; [0056]-[0057]; [066]-[0069]; [0072]; [0104]; [0119]; figures 1-3, 7 and 15-16; An example embodiment of an in vivo analyte monitoring system 100 with which the embodiments described herein can be used is depicted in the illustrative view of FIG. 1 (par. 45).  As shown in FIG. 1, reader device 120 includes a display 122 to output information to the user and/or to accept an input from the user (e.g., if configured as a touch screen), and one optional user interface component 121……Reader device 120 may also include an in vitro analyte meter, including an in vitro test strip port (not shown) to receive an in vitro analyte test strip for performing in vitro analyte measurements (par. 52). The processing of data and the execution of software within system 100 can be performed by one or more processors of reader device 120, computer system 170, and/or sensor control device 102. For example, raw data measured by sensor 104 can be algorithmically processed into a value that represents the analyte level and that is readily suitable for display to the user, and this can occur in sensor control device 102, or it can occur in reader device 120 or computer system 170 after receipt of the raw data from sensor control device 102 (par. 54). As show in the figure 7, the sensor electronic 250 comprise power source 260 connect with processor 256 and a magnetic activation sensor 702 (can interpreted at power latch circuitry); Shown within ASIC 251 are certain high-level functional units, including an analog front end (AFE) 252, power management (or control) circuitry 254, processor 256, and communication circuitry 258 for communications between device 102 and reader device 120 (par. 66).  According to the cited passages and figure, the sensor electronic 250 cable connect with test strip port of reader device 120 via communication circuit 258.).
However Cole et al. do teach power supply, test strip, a magnetic activation sensor and processor (Cole et al. US 20150018643 abstract; paragraph [0005]-[0016]; [0045]; [0050]-[0054]; [0056]-[0057]; [066]-[0069]; [0072]; [0104]; [0119]; figures 1-3, 7 and 15-16;) but Cole et al. do not explicitly teach and connecting, by the power latch circuitry, a power supply to processing circuitry of the analyte monitoring device in response to detection of the insertion of the test strip.
Guthrie et al. teach and connecting, by the power latch circuitry, a power supply to processing circuitry of the analyte monitoring device in response to detection of the insertion of the test strip (Guthrie et al. US 20140318987 abstract; paragraph [0022]- [0027]; [0030]-[0034]; figures 1-5; A power supply module 116 is electrically connected to all modules in the housing 11 and to the processing unit 122 to supply electric power thereto (par. 22).  The first working electrical contact 202 is connected to an input pin 215 of the microcontroller 122, which is connected to an analog-to-digital converter "ADC" 237 in microcontroller 122 for performing a test strip current measurement, such as a blood glucose current measurement for a blood sample provided in the test strip 24. A drain and source of an N-MOSFET 210(interpreted at first transistor) are connected between first electrical contact 202 and ground 212, respectively. A gate 216 of the N-MOSFET 210 is connected to control pin 218 of the microcontroller 122 whereby the microcontroller 122 can controllably switch N-MOSFET 210 by transmitting a signal over control pin 218. The strip-detect electrical contact 204 is connected to a microcontroller 122 input pin 234, which is monitored by the microcontroller 122 for detecting that a test strip has been inserted into strip port connector 22 (par. 24).).  
It would have been obviously to one of ordinary skill in the art at the time the invention was made to combine Cole et al. and Guthrie et al. by comprising the teaching of Guthrie et al. into the method of Cole et al..  The motivation to combine these arts is to track the insertion of the test strip in to the test port from Guthrie et al. reference into Cole et al. reference to active the analyte meter to perform the analysis of the test sample.
Regarding claim 251, the combination of Cole et al. and Guthrie et al. disclose the method of claim 250, comprising transitioning the processing circuitry from a power-off or low power state to a relatively higher power state after connection of the power supply (Cole et al. US 20150018643 abstract; paragraph [0005]-[0016]; [0045]; [0050]-[0054]; [0056]-[0057]; [066]-[0069]; [0072]; [0104]; [0116]- [0119]; [0139]; figures 1-3, 7 and 15-16; Sensor control device 102 can be activated such that it changes state from this powered -off (or storage) state to a second state that consumes relatively higher power (par. 117).).  
Regarding claim 252, the combination of Cole et al. and Guthrie et al. disclose the method of claim 251, comprising receiving, by the power latch circuitry, an indication from the processing circuitry to maintain the connection of the power supply to the processing circuitry after removal of the test strip from the test strip interface (Guthrie et al. US 20140318987 abstract; paragraph [0022]; [0025]-[0027]; [0030]-[0034]; figures 1-5; A power supply module 116 is electrically connected to all modules in the housing 11 and to the processing unit 122 to supply electric power thereto (par. 22). The presence, or subsequent removal, of the test strip, after its initial insertion, continues to be monitored before and after a blood sample is applied thereto. If the test strip 24 is removed at any point, the analyte meter 10 is returned to a low power mode (interpreted as an indication) (par. 34).  According to the cited passages and figures, it’s clearly show the processing unit 122 is always connected with the power supply.).  
Regarding claim 253, the combination of Cole et al. and Guthrie et al. disclose the method of claim 252, comprising maintaining the connection of the power supply to the processing circuitry after removal of the test strip from the test strip interface (Guthrie et al. US 20140318987 abstract; paragraph [0022]; [0025]-[0027]; [0030]-[0034]; figures 1-5; A power supply module 116 is electrically connected to all modules in the housing 11 and to the processing unit 122 to supply electric power thereto (par. 22). The presence, or subsequent removal, of the test strip, after its initial insertion, continues to be monitored before and after a blood sample is applied thereto. If the test strip 24 is removed at any point, the analyte meter 10 is returned to a low power mode (par. 34).  According to the cited passages and figures, it’s clearly show the processing unit 122 is always connected with the power supply.).  
Regarding claim 254, the combination of Cole et al. and Guthrie et al. disclose the method of claim 243, wherein connecting the power supply to processing circuitry comprises connecting the power supply to a power distribution node connected to the processing circuitry (Cole et al. US 20150018643 abstract; paragraph [0005]-[0016]; [0045]; [0050]-[0054]; [0056]-[0057]; [066]-[0069]; [0072]; [0104]; [0119]; figures 1-3, 7 and 15-16; as show in the figure 7, the sensor electronic 250 comprise power source 260 connect with processor 256 and a magnetic activation sensor 702 (interpreted at power latch circuitry) and it’s obviously there is at least one power distribution node in the sensor circuit.).  
Regarding claim 255, the combination of Cole et al. and Guthrie et al. disclose the method of claim 254, wherein the analyte monitoring device comprises analog front end circuitry connected to the power distribution node, wherein connecting the power supply to the power distribution node connects the power supply to the analog front end circuitry (Cole et al. US 20150018643 abstract; paragraph [0005]-[0016]; [0045]; [0050]-[0054]; [0056]-[0057]; [066]-[0069]; [0072]; [0104]; [0119]; figures 1-3, 7 and 15-16; as show in the figure 2, ASIC 251 include an analog front end (AFE 252); as show in the figure 7, the sensor electronic 250 comprise power source 260 connect with processor 256 and a magnetic activation sensor 702 (can interpreted at power latch circuitry) and it’s obviously there is at least one power distribution node in the sensor circuit.).    
Regarding claim 256, the combination of Cole et al. and Guthrie et al. disclose the method of claim 254, wherein the analyte monitoring device further comprises wireless communication circuitry coupled to the power distribution node, wherein connecting the power supply to the power distribution node connects the power supply to the wireless communication circuitry, the method comprising transmitting, by the wireless communication circuitry, an attempt to establish a wireless communication link after connection of the power supply to the power distribution node (Cole et al. US 20150018643 abstract; paragraph [0005]-[0016]; [0045]; [0050]-[0054]; [0056]-[0057]; [066]-[0069]; [0072]; [0104]; [0116]; [0119]; [0122]; [0132]; figures 1-3, 7 and 15-16; as show in the figure 1, communication path/link 140, 141 and 142; as show in the figure 2, ASIC 251 include an communication circuitry 258; as show in the figure 7, the sensor electronic 250 comprise power source 260 connect with processor 256 and a magnetic activation sensor 702 (can interpreted at power latch circuitry) and it’s obviously there is at least one power distribution node in the sensor circuit.).  
Regarding claim 257, the combination of Cole et al. and Guthrie et al. disclose the method of claim 256, further comprising causing, by the processing circuitry, the wireless communication circuitry to transmit the attempt to establish the wireless communication link after connection of the power supply to the power distribution node (Cole et al. US 20150018643 abstract; paragraph [0005]-[0016]; [0045]; [0050]-[0054]; [0056]-[0057]; [066]-[0069]; [0072]; [0104]; [0116]; [0119]; [0122]; [0132]; figures 1-3, 7 and 15-16; as show in the figure 1, communication path/link 140, 141 and 142; as show in the figure 2, ASIC 251 include an communication circuitry 258; as show in the figure 7, the sensor electronic 250 comprise power source 260 connect with processor 256 and a magnetic activation sensor 702 (can interpreted at power latch circuitry) and it’s obviously there is at least one power distribution node in the sensor circuit.).  
Regarding claim 258, the combination of Cole et al. and Guthrie et al. disclose the method of claim 250, wherein the power latch circuitry comprises a first transistor coupled with the test strip interface and a second transistor coupled with the first transistor, wherein connecting the power supply to the processing circuitry comprises: activating the first transistor to permit the supply of power from the power supply through the first transistor to the processing circuitry (Guthrie et al. US 20140318987 abstract; paragraph [0022]- [0027]; [0030]-[0034]; figures 1-5; A power supply module 116 is electrically connected to all modules in the housing 11 and to the processing unit 122 to supply electric power thereto (par. 22).  The first working electrical contact 202 is connected to an input pin 215 of the microcontroller 122, which is connected to an analog-to-digital converter "ADC" 237 in microcontroller 122 for performing a test strip current measurement, such as a blood glucose current measurement for a blood sample provided in the test strip 24. A drain and source of an N-MOSFET 210 (interpreted at first transistor) are connected between first electrical contact 202 and ground 212, respectively. A gate 216 of the N-MOSFET 210 is connected to control pin 218 of the microcontroller 122 whereby the microcontroller 122 can controllably switch N-MOSFET 210 by transmitting a signal over control pin 218. The strip-detect electrical contact 204 is connected to a microcontroller 122 input pin 234, which is monitored by the microcontroller 122 for detecting that a test strip has been inserted into strip port connector 22.  The strip-detect electrical contact 204 is also connected to an input pin 238 which is connected to the ADC 237 in microcontroller 122 for performing a voltage measurement at strip-detect electrical contact 204 to identify the test strip 24 and to detect a removal of the test strip 24 during an assay of a blood sample provided therein. A drain and source of a P-MOSFET 224 (interpreted at second transistor) is connected between strip-detect electrical contact 204 and pull-up resistor 222, respectively. Pull up resistor 222 is connected to voltage source 220 which is set at about 3 V. A gate 228 of the P-MOSFET 224  is connected to control pin 230 of the microcontroller 122 whereby the microcontroller 122 can controllably switch the P-MOSFET 224 by transmitting a signal over control pin 230 (par. 24).).  
Regarding claim 259, the combination of Cole et al. and Guthrie et al. disclose the method of claim 258, further comprising activating the second transistor upon receipt of a first indication from the processing circuitry, wherein activation of the second transistor maintains activation of the first transistor after removal of the test strip from the test strip interface (Guthrie et al. US 20140318987 abstract; paragraph [0022]; [0025]-[0027]; [0030]-[0034]; figures 1-5;  As show in the figure 2 transistor 210 (interpreted as 1st transistor) couple to the transistor 224 (interpreted as 2nd transistor); A power supply module 116 is electrically connected to all modules in the housing 11 and to the processing unit 122 to supply electric power thereto (par. 22). The presence, or subsequent removal, of the test strip, after its initial insertion, continues to be monitored before and after a blood sample is applied thereto. If the test strip 24 is removed at any point, the analyte meter 10 is returned to a low power mode (par. 34).  According to the cited passages and figures, it’s clearly show the processing unit 122 is always connected with the power supply.).
Regarding claim 260, the combination of Cole et al. and Guthrie et al. disclose the analyte monitoring device of claim 241, wherein the analyte monitoring device is a reader device further comprising a display, and wherein the reader device is configured to wirelessly communicate with a sensor control device comprising an analyte sensor configured for in vivo placement (Cole et al. US 20150018643 abstract; paragraph [0005]-[0016]; [0045]; [0050]-[0054]; [0056]; [0119]; figures 1-5, 7 and 15-16; An example embodiment of an in vivo analyte monitoring system 100 with which the embodiments described herein can be used is depicted in the illustrative view of FIG. 1. Here, system 100 includes a sensor control device 102 and a reader device 120 that can communicate with each other over a local wireless communication path (or link) 140, which can be uni-directional or bi-directional. The communications sent across link 140 contain digital messages in a frame format (which includes packets) and can be based on a Near Field Communication (NFC) protocol (including an RFID protocol), Bluetooth or Bluetooth Low Energy (BTLE) protocol, Wi-Fi protocol, proprietary protocol, or others (par. 45).  As shown in FIG. 1, reader device 120 includes a display 122 to output information to the user and/or to accept an input from the user (e.g., if configured as a touch screen), and one optional user interface component 121……Reader device 120 may also include an in vitro analyte meter, including an in vitro test strip port (not shown) to receive an in vitro analyte test strip for performing in vitro analyte measurements (par. 52).).
Regarding claim 261, the combination of Cole et al. and Guthrie et al. disclose the method of claim 250, wherein the analyte monitoring device is a reader device further comprising a display, and the method further comprises sending, by the reader device, a wireless communication to a sensor control device comprising an analyte sensor positioned within a body of a user (Cole et al. US 20150018643 abstract; paragraph [0005]-[0016]; [0045]; [0050]-[0054]; [0056]; [0119]; figures 1-5, 7 and 15-16; An example embodiment of an in vivo analyte monitoring system 100 with which the embodiments described herein can be used is depicted in the illustrative view of FIG. 1. Here, system 100 includes a sensor control device 102 and a reader device 120 that can communicate with each other over a local wireless communication path (or link) 140, which can be uni-directional or bi-directional. The communications sent across link 140 contain digital messages in a frame format (which includes packets) and can be based on a Near Field Communication (NFC) protocol (including an RFID protocol), Bluetooth or Bluetooth Low Energy (BTLE) protocol, Wi-Fi protocol, proprietary protocol, or others (par. 45).  Sensor control device 102 can include a housing 103 containing in vivo analyte monitoring circuitry and a power source (shown in FIGS. 2B-C). The in vivo analyte monitoring circuitry is electrically coupled with an analyte sensor 104 that extends through a patch 105 and projects away from housing 103. An adhesive layer (not shown) can be positioned at the base of patch 105 for attachment to a skin surface of the user's body. Other forms of attachment to the body may be used, in addition to or instead of adhesive. Sensor 104 is adapted to be at least partially inserted into the body of the user, where it can make contact with the user's bodily fluid and, once activated, used with the in vivo analyte monitoring circuitry to measure and collect analyte-related data of the user (par. 50). As shown in FIG. 1, reader device 120 includes a display 122 to output information to the user and/or to accept an input from the user (e.g., if configured as a touch screen), and one optional user interface component 121……Reader device 120 may also include an in vitro analyte meter, including an in vitro test strip port (not shown) to receive an in vitro analyte test strip for performing in vitro analyte measurements (par. 52).).
Response to Arguments
Applicant's arguments filed on 02/18/2021 have been fully considered but they are not persuasive. In the remarks applicant argue in substance:
Applicant argument:  First, applicant argue that Cole et al. and Guthrie et al. failed to teach or disclose “wherein the power latch circuitry is adapted configured to detect the insertion of the test strip into the test strip interface and, in response to detection, connect the power supply to the processing circuitry”.  Applicant state that Guthrie et al. teach “prior to test strip insertion microcontroller 122 is in a power saving sleep mode (Guthrie, para. 33), but is still receiving power to enable monitoring of its control pin 234”.  Secondly, applicant argue that Cole et al. and Guthrie et al. failed to teach or disclose for dependent claims 248-249 and 258-259 as state “Claims 248, 249, 
3 (or alternatively circuitry 701 of FIG. 7) of Cole with the circuitry of FIG. 2 of Guthrie. It is respectfully submitted that this proposed modification is improper as it renders Cole inoperable for its intended purpose and it impermissibly changes the principle of operation of Cole. (See MPEP 2143.01, Part V "The Proposed Modification Cannot Render the Prior Art Unsatisfactory for Its Intended Purpose" and Part VI "The Proposed Modification Cannot Change the Principle of Operation of a Reference.")”.
Examiner response:  Examiner respectfully submit that Cole et al. and Guthrie et al. do teach “wherein the power latch circuitry is adapted configured to detect the insertion of the test strip into the test strip interface and, in response to detection, connect the power supply to the processing circuitry” (Guthrie et al. US 20140318987 abstract; paragraph [0022]- [0027]; [0030]-[0034]; figures 1-5; During the low power mode, microcontroller 122 maintains the voltage at control pin 218, connected to gate 216 of N-MOSFET 210, at a digital high level of about 3 V, e.g. equivalent to a logical "1". This digital high signal activates N-MOSFET 210 thereby connecting first working electrical contact 202 to the ground 212. Also during the low power mode, microcontroller 122 maintains the control pin 230, connected to gate 228 of P-MOSFET 224, at a digital low level of about 0 V, e.g. equivalent to a logical "0". This digital signal activates P-MOSFET 224 thereby maintaining a digital high voltage at microcontroller input pin 234 through pull up resistor 222 (par. 25).  Prior to insertion of the test strip 24 into test strip port connector 22, the microcontroller 122 is programmed to maintain the analyte measurement system 100 in a low power mode, thereby extending the lifetime of batteries 118 (par. 25). When test strip 24 is inserted into strip port connector 22 the short between the first working electrical contact 202 and strip-detect electrical contact 204 switches a voltage at microcontroller input pin 234 from its digital high voltage to an approximate digital low voltage due to the test strip's shorting of the electrical contacts 202, 204 to ground 212 through the test strip resistance 208 (par. 26).  At this point, the analyte meter awaits application of a blood sample on the test strip 24, whereafter a current measurement may take place using the first working electrical contact 202 and the ADC 237 connected thereto, such as a blood glucose current measurement, as the test strip 24 and first working electrical contact 202 are properly isolated due to turning off the N-MOSFET 210 and the P-MOSFET 224. It is possible that the test strip 24 may be removed by a user prior to an application of a blood sample, therefore, the microcontroller 122 continues to periodically monitor the voltage at the strip-detect electrical contact 204. For example, the N-MOSFET 210 and the P-MOSFET 224 may be turned on periodically, e.g. every 60 ms, and if the voltage at the strip-detect electrical contact 204 is sensed to be at a digital high voltage level, i.e. the test strip has been removed, the microcontroller 122 returns the analyte measurement system 100 back to an inactive low power mode (par. 27.).  According to the cited passages and figures above, examiner agree with applicant that “prior to test strip insertion microcontroller 122 is in a power saving sleep mode (Guthrie, para. 33)” but when detect the insertion of the test strip and the power is switch to the high voltage level.  As show in the par. 25 above when the system is in the 
Secondly, In response to applicant's argument that “Claims 248, 249, 258, and 259 recite claim limitations pertaining to a first transistor and a second transistor and were rejected based on the modification of activation circuitry 301 of FIG. 3 (or alternatively circuitry 701 of FIG. 7) of Cole with the circuitry of FIG. 2 of Guthrie. It is respectfully submitted that this proposed modification is improper as it renders Cole inoperable for its intended purpose and it impermissibly changes the principle of operation of Cole. (See MPEP 2143.01, Part V "The Proposed Modification Cannot Render the Prior Art Unsatisfactory for Its Intended Purpose" and Part VI "The Proposed Modification Cannot Change the Principle of Operation of a Reference.")”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683